 1   ARASTO FARSAD (SBN: 273118)
 2   NANCY WENG (SBN: 251215)
     FARSAD LAW OFFICE, P.C.
 3   1625 The Alameda, Suite 525
     San Jose, CA 95126
 4   Tel: 408-641-9966
     Fax: 408-866-7334
 5   Emails: farsadlaw1@gmail.com;
 6   nancy@farsadlaw.com

 7   Attorneys for Debtor / debtor-in-possession

 8

 9                            UNITED STATES BANKRUPTCY COURT

10                            NORTHERN DISTRICT OF CALIFORNIA

11                                       SAN JOSE DIVISION

12   In re:                                             Case No.: 20-50469 SLJ
                                                        Chapter 11
13
     Mordechai Koka,                                    EXHIBITS A-C IN SUPPORT OF EX-
14                                                      PARTE APPLICATION OF DEBTOR
                                                        FOR ORDER AUTHORIZING
15                 Debtor / debtor-in-possession.       EMPLOYMENT OF BROKER /
                                                        REALTOR
16
                                                        Judge: Honorable Stephen L. Johnson
17

18

19

20

21

22

23

24

25

26

27
   EXHIBITS A-C IN SUPPORT OF EX-PARTE                                           Case No. 20-50469 SLJ
28 APPLICATION OF DEBTOR FOR ORDER
   AUTHORIZING EMPLOYMENT OF BROKER /
   REALTOR
Case: 20-50469 Doc# 44 Filed: 05/12/20              Entered: 05/12/20 12:55:51     Page 1 of
                                             30
                          1
                              EXHIBIT A



Case: 20-50469   Doc# 44   Filed: 05/12/20   Entered: 05/12/20 12:55:51   Page 2 of
                                        30
                                          Richard Dahnken

9814 Davona Drive                                                   Cell: 925-786-0825
San Ramon, CA                                                       E-Fax: 877-700-5547
94583                                                               dahnk68@yahoo.com

Professional Experience

Castlemont Realty
Walnut Creek, CA                                                              August 2007 – Present
Real Estate Agent
• Listed single family homes in the greater Bay Area covering multiple counties inclusive of but
  not limited to Contra Costa, Alameda, Marin, Solano, Napa, San Joaquin, Santa Clara.
• Assisted Buyers in their need to secure single family homes in all aforementioned counties.
• Implemented with our Broker the Agreement for Deeds (AFD) private financing program.
• Screened prospective new clients for minimum qualifications for said program.
• Gathered all the necessary documentation per private investor(s) guidelines.
• Qualified distressed properties per investor(s) guidelines inclusive of After Repair Value (ARV) analysis.
• Negotiated directly with various banks/servicers on price reduction per investor’s target prices.
• Conducted AFD training seminars to affiliate agents on the inner workings of the program.
• Negotiated terms between investor(s) and prospective homeowners with lease back options.
• Procured traditional short sale leads inclusive of full negotiation with banks/servicers from start to finish.
• Pre-qualified traditional Buyer(s) to help assure their financial goals were both realistic & attainable.

Argus Venture Partners, LLC (concurrently)
Walnut Creek, CA                                                                 September 2011- March 2014
Business Partner
• Responsible for comparative market analysis (CMA) reports to establish equity positions of homeowners.
• Independently researched evidence and information to support homeowner’s legal position.
• Met with homeowners to review their current financial situation to assess best course of action.
• Coordinated with homeowner and securitization audit source for ordering reports.
• Assisted the homeowners with the review of securitization audit report and help prepare for pleadings.
• On a case by case basis assisted with the gathering of the pertinent facts from each Securitization Audit.
• Coordinated with homeowner and designated attorney to fill in the gaps for formal complaint.
• Assisted with the negotiations with private investor sources for final terms for securing a property.
• Liaison for the coordination of contractor(s), investor(s) and homeowner(s) for home renovations.

Marble Bridge Mortgage, Inc and Marble Bridge Realty, Inc
Walnut Creek, CA                                                                   July 2000 – January 2007
Loan Officer and Real Estate Agent
• Assisted a partner in the founding of the two aforementioned Real Estate companies.
• Worked with all necessary levels of government regulatory agencies to establish companies.
• Implemented loan processing procedures and training for all new incoming staff.
• Trained processors to assure compliance and understanding with the latest lending trends.
• Provided pipeline reports and had weekly staff meetings to review files in process.
• Developed all lender relationships to brokerage inclusive of executable documents.
• Managed fellow loan officers with self implemented loan matrix for best available loan programs.
• Personally originated and maintained an average of 15 residential loans monthly from 2000-2006.
• Initiated various marketing programs and cross sold successfully as a “one stop shop.”



 Case: 20-50469         Doc# 44       Filed: 05/12/20       Entered: 05/12/20 12:55:51           Page 3 of
                                                   30
• Originated and maintained an average of 5 listings and or buyers per month from 2000-2006.
• Point person in escrow for the signing of most of my clients’ execution of final loan docs.
• Reviewed closing documents and audited all files for accuracy for final disbursement of commissions.
• Often traveled state wide for trade shows, seminars, etc. to self-educate on latest industry trends.
• Originated, processed and assisted in managing construction loans for private individuals.
• Participated in the purchasing and the resale of fixer uppers with partner and on individual deals.
• Solely invested and coordinated the construction of a spec home in Walnut Creek in 2006-2008.

FalconPointe Financial, Inc
Walnut Creek, CA
Loan Officer, Real Estate Agent, Loan Processor                             February 1996 – June 2000
• Assisted a partner in the founding of the aforementioned Real Estate Company.
• Worked with all necessary levels of government regulatory agencies to establish company.
• Implemented loan processing procedures and training for all new incoming staff.
• Oversaw quality control for qualifying all prospective new clients for all loan officers.
• Processed loans including all responsibility for ordering credit, appraisals and opening of escrows.
• Inputted into Calyx Point all pertinent information, qualified borrowers and matched them to lenders.
• Reviewed and addressed all lender loan conditions from pre-doc to pre-funding for all files.
• Coordinated all final stages with clients and end third party vendors to assure successful closings.
• Point person in escrow for the signing of most of my clients’ execution of final loan docs.
• Reviewed closing documents and audited all files for accuracy for final disbursement of commissions.
• Took initiative and learned new technologies for loan leads through Mortgage Expo, IMX and CreditCo.
• Originated residential loans for prospective borrowers throughout the state.
• Conducted monthly seminars educating prospective clients on the details and nuances of qualification
  requirements for current lending guidelines.

Skills and Training
• Licensed with the CA Department of Real Estate since August 18, 1997
• Independently furthered my knowledge in real estate through continuing education from 2000 to
  present via seminars, workshops, trade shows and webinars.
• Hard Money underwriter for private lending source in the early 2000’s where I was responsible
  for the A to Z process of borrower and property ability to qualify for the funds requested.
• Personally bought and sold 5 rehabbed properties successfully



Professional References Available Upon Request




Case: 20-50469         Doc# 44      Filed: 05/12/20     Entered: 05/12/20 12:55:51          Page 4 of
                                                 30
                              EXHIBIT B



Case: 20-50469   Doc# 44   Filed: 05/12/20   Entered: 05/12/20 12:55:51   Page 5 of
                                        30
Case: 20-50469   Doc# 44   Filed: 05/12/20   Entered: 05/12/20 12:55:51   Page 6 of
                                        30
Case: 20-50469   Doc# 44   Filed: 05/12/20   Entered: 05/12/20 12:55:51   Page 7 of
                                        30
Case: 20-50469   Doc# 44   Filed: 05/12/20   Entered: 05/12/20 12:55:51   Page 8 of
                                        30
Case: 20-50469   Doc# 44   Filed: 05/12/20   Entered: 05/12/20 12:55:51   Page 9 of
                                        30
Case: 20-50469   Doc# 44   Filed: 05/12/20 Entered: 05/12/20 12:55:51   Page 10 of
                                         30
Case: 20-50469   Doc# 44   Filed: 05/12/20 Entered: 05/12/20 12:55:51   Page 11 of
                                         30
Case: 20-50469   Doc# 44   Filed: 05/12/20 Entered: 05/12/20 12:55:51   Page 12 of
                                         30
Case: 20-50469   Doc# 44   Filed: 05/12/20 Entered: 05/12/20 12:55:51   Page 13 of
                                         30
Case: 20-50469   Doc# 44   Filed: 05/12/20 Entered: 05/12/20 12:55:51   Page 14 of
                                         30
Case: 20-50469   Doc# 44   Filed: 05/12/20 Entered: 05/12/20 12:55:51   Page 15 of
                                         30
Case: 20-50469   Doc# 44   Filed: 05/12/20 Entered: 05/12/20 12:55:51   Page 16 of
                                         30
Case: 20-50469   Doc# 44   Filed: 05/12/20 Entered: 05/12/20 12:55:51   Page 17 of
                                         30
                              EXHIBIT C



Case: 20-50469   Doc# 44   Filed: 05/12/20 Entered: 05/12/20 12:55:51   Page 18 of
                                         30
Case: 20-50469   Doc# 44   Filed: 05/12/20 Entered: 05/12/20 12:55:51   Page 19 of
                                         30
Case: 20-50469   Doc# 44   Filed: 05/12/20 Entered: 05/12/20 12:55:51   Page 20 of
                                         30
Case: 20-50469   Doc# 44   Filed: 05/12/20 Entered: 05/12/20 12:55:51   Page 21 of
                                         30
Case: 20-50469   Doc# 44   Filed: 05/12/20 Entered: 05/12/20 12:55:51   Page 22 of
                                         30
Case: 20-50469   Doc# 44   Filed: 05/12/20 Entered: 05/12/20 12:55:51   Page 23 of
                                         30
Case: 20-50469   Doc# 44   Filed: 05/12/20 Entered: 05/12/20 12:55:51   Page 24 of
                                         30
Case: 20-50469   Doc# 44   Filed: 05/12/20 Entered: 05/12/20 12:55:51   Page 25 of
                                         30
Case: 20-50469   Doc# 44   Filed: 05/12/20 Entered: 05/12/20 12:55:51   Page 26 of
                                         30
Case: 20-50469   Doc# 44   Filed: 05/12/20 Entered: 05/12/20 12:55:51   Page 27 of
                                         30
Case: 20-50469   Doc# 44   Filed: 05/12/20 Entered: 05/12/20 12:55:51   Page 28 of
                                         30
Case: 20-50469   Doc# 44   Filed: 05/12/20 Entered: 05/12/20 12:55:51   Page 29 of
                                         30
Case: 20-50469   Doc# 44   Filed: 05/12/20 Entered: 05/12/20 12:55:51   Page 30 of
                                         30
